Case 1:19-cv-22425-BB Document 19 Entered on FLSD Docket 08/23/2019 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-cv-22425-BLOOM/Louis

 CATALYST PHARMACEUTICALS, INC.,

        Plaintiff,

 v.

 U.S. FOOD AND DRUG ADMINISTRATION, et al.,

       Defendants.
 ____________________________________________/

                          ORDER ON DEFAULT PROCEDURES

        THIS CAUSE is before the Court upon a sua sponte examination of the record. Plaintiff

 filed the above-captioned action on June 12, 2019, ECF No. [1]. A summons was issued as to

 Defendants U.S. Food and Drug Administration, Acting Commissioner of Food and Drug

 Administration Norman Sharples, U.S. Department of Health and Human Services, and Secretary

 of Health and Human Services Alex Azar (“Defendants”) that same day. ECF No. [4]. Service of

 the summons and Complaint was executed on the Defendants on June 18, 2019, setting a response

 deadline of August 19, 2019. ECF No. [18]. To date, the Defendants have failed to answer or

 otherwise respond to the Complaint. Accordingly, it is therefore ORDERED AND ADJUDGED

 that

                1.    Defendants must file their response to Plaintiff’s Complaint by or before

                      August 30, 2019.

                2.    If Defendants fail to file any response to Plaintiff’s Complaint, Plaintiff

                      shall submit a Motion for Entry of Clerk’s Default with respect to the non-

                      responsive Defendant no later than September 13, 2019, that includes the
Case 1:19-cv-22425-BB Document 19 Entered on FLSD Docket 08/23/2019 Page 2 of 3
                                                            Case No. 19-cv-22425-BLOOM/Louis


                       certificate of service indicating that notice of this Order was sent to

                       Defendant, including the address to which it was sent. Plaintiff’s failure to

                       file a Motion for Entry of Clerk’s Default within the specified time may

                       result in dismissal without prejudice and without further notice as to the

                       Defendant.

               3.      The Plaintiff is directed to serve a copy of this Order upon all defaulting

                       Defendants.

        DONE AND ORDERED in Chambers at Miami, Florida, on August 22, 2019.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Attorney General of the United States
 U.S. Department of Justice
 950 Pennsylvania Avenue, NW
 Washington, DC 20530-0001

 Civil Process Clerk
 United States Attorney
 555 Fourth Street NW
 Washington, DC 20530

 Alex Azar
 Secretary of Health and Human Services
 200 Independence Avenue, SW
 Washington, DC 20201

 U.S. Department of Health and Human Services
 200 Independence Avenue, SW
 Washington, DC 20201



                                                 2
Case 1:19-cv-22425-BB Document 19 Entered on FLSD Docket 08/23/2019 Page 3 of 3
                                                       Case No. 19-cv-22425-BLOOM/Louis




 Norman Sharpless
 Acting Commissioner of Food and Drugs
 10903 New Hampshire Avenue
 Silver Spring, MD 20993

 U.S. Food and Drug Administration
 10903 New Hampshire Avenue
 Silver Spring, MD 2099

 Ariana Fajardo-Orshan,
 United States Attorney, SDFL
 c/o Civil Process Clerk
 U.S. Attorney’s Office Southern District of Florida
 99 N.E. Fourth Street, Suite 300
 Miami, FL 33132




                                                 3
